NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 19-1268
                                      _____________

                                    JEROME I. KATZ,
                                             Appellant

                                             v.

                        COMMISSIONER SOCIAL SECURITY
                               _______________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                                (D.C. No. 2-17-cv-04821)
                      District Judge: Honorable William J. Martini
                                    _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 20, 2019

             Before: CHAGARES, MATEY, and FUENTES, Circuit Judges.

                           (Opinion Filed: December 20, 2019)
                                   _______________

                                       OPINION
                                    _______________



       
         This disposition is not an opinion of the full Court and, under I.O.P. 5.7, does not
constitute binding precedent.
MATEY, Circuit Judge.

       The District Court affirmed the Social Security Administration’s (“SSA”) denial of

Jerome Katz’s disability insurance benefits. Its well-reasoned opinion explains how the

findings of the administrative law judge (“ALJ”) were supported by substantial evidence,

why Katz received a full and fair hearing, and why Katz could not present new evidence.

Finding no error in those conclusions, we will affirm.

                                      I. BACKGROUND

       In 1982, Jerome Katz experienced a host of challenges including taxing work

responsibilities, marital difficulties, and the loss of his home. As a result, he struggled with

his co-workers and suffered anxiety, paranoia, and stress. For that reason, he sought state-

sponsored disability benefits prompting a medical examination from three doctors who all

concluded that he could not continue his job as a social worker. On that basis, New Jersey

awarded Katz a state disability pension in 1986, with benefits retroactive to 1984. Since

then, he has not held a steady job.

       Katz’s mental health continued to decline, so in 2012 he sought federal disability

insurance benefits retroactive to 1982. As part of his application, he met with two SSA

physicians. The first, James Conneran, M.D., opined that Katz, with some limitations,

“could perform simple, routine work.” (App. at 10, 31.) Dr. Conneran also found that Katz

had “mild restriction of activities of daily living, . . . moderate difficulties in maintaining

concentration, persistence or pace and no repeated episodes of decompensation.” (Id. at 8,

31.) A second expert, Christopher Williamson, Psy.D., concluded Katz was completely

disabled as of “the early 1980s.”
                                               2
       Weighing these opinions, and other evidence, the SSA denied Katz’s claim for

federal disability benefits. Katz disagreed with that conclusion and sought review before

an ALJ. The ALJ upheld the SSA’s decision, agreeing with the SSA that Katz did not

satisfy the criteria for federal benefits. Katz then administratively appealed, and sought to

supplement the record with more documents, including post-adjudication reports by Dr.

Williamson. But even with the benefit of these materials, the Appeals Council found that

substantial evidence supported the ALJ’s decision and denied the application. So Katz

sought judicial review under 42 U.S.C. § 405(g). The District Court affirmed the

administrative decision, and Katz filed this timely appeal.

                                        II. ANALYSIS

       The District Court had jurisdiction under 42 U.S.C. § 405(g), and we have

jurisdiction under 28 U.S.C. § 1291. When reviewing the administrative findings, we are

limited to considering whether the factual findings are supported by substantial evidence.

42 U.S.C. § 405(g); Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir. 2005). The

deferential substantial-evidence standard only requires the administrative decision to be

supported by “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consol.

Edison Co. of N.Y. v. NLRB, 305 U.S. 197, 229 (1938)).

       A. The Commissioner’s Decisions Are Supported by Substantial Evidence

       We begin by noting our focus on federal law. Katz already receives benefits from

the State of New Jersey, and that award is not part of this action. To obtain federal disability

insurance benefits, Katz must satisfy the five-step test codified at 20 C.F.R.
                                               3
§ 404.1520(a)(4).1 As Katz lacked gainful employment during the relevant period and

documented severe impairments, the ALJ found he succeeded at the first two steps. Id.

§ 404.1520(a)(4)(i)–(ii). (App. 26.) At step three, the ALJ found that Katz did not meet the

criteria for a per se disability under § 404.1520(a)(4)(iii). See 20 C.F.R. Pt. 404, Subpt. P,

App. 1 (2015). For Katz’s impairments to qualify as a per se disability, he needs to meet

the requirements for the affective disorder listing or the anxiety disorder listing. Id.

§§ 12.04(A)–(C), 12.06(A)–(B) (2015). This includes showing he suffered from a marked

restriction in daily activities; a marked restriction in maintaining concentration,

persistence, or pace; or repeated episodes of decompensation. Id. §§ 12.04(B), 12.06(B).

       There is substantial evidence in the record supporting the ALJ’s determination that

Katz did not satisfy this requirement. No doctor from the relevant time opined on whether

Katz was totally disabled. Dr. Conneran found Katz only had mild to moderate restrictions

in required areas and did not suffer from repeated episodes of decompensation.

Dr. Williamson, a treating physician, disagreed with Conneran. But he began treating Katz

decades after the relevant period. The ALJ was within her discretion to credit Conneran’s




       1
           As stated in the regulation, a claimant must not have substantial gainful
employment and must have a severe impairment or combination of impairments. 20 C.F.R.
§ 404.1520(a)(4)(i), (ii). He must also have either a qualifying disability or lack the residual
functional capacity to perform his past work. Id. § 404.1520(a)(4)(iii), (iv). Finally, even
if the claimant could not return to past work, benefits will be denied if the SSA can show
that someone with the claimant’s residual functional capacity, age, education, and work
experience could adjust to other employment. Id. § 404.1520(a)(4)(v).
                                               4
opinion instead of Williamson’s and find that Katz fails to show a per se disability.2

       The ALJ then considered whether Katz’s impairment prevents him from performing

his past work. 20 C.F.R. § 404.1520(a)(4)(iv). After finding that he could not return to his

prior position as a social worker, the ALJ considered whether Katz possessed the residual

capacity for alternative employment. (App. at 28.) To that end, the ALJ performed a

residual functional capacity (“RFC”) analysis, which concluded that Katz could

accomplish “low stress . . . routine work” that avoids heights, dangerous machinery, and

more than occasional interactions with the public and co-workers. (App. at 28.) The ALJ

based that conclusion on a “careful consideration of the entire record,” and explained her

reasoning. (App. at 28–32.) For example, the ALJ highlighted Katz’s long history of mental

health issues and physical injuries leading to his inability to perform social work. On the

other hand, the ALJ’s RFC assessment found that Katz seldom took medications or

received treatments. And the ALJ noted the lack of medical evaluations during the relevant

period. Finally, the ALJ reviewed and credited Dr. Conneran’s finding that Katz could

perform simple, routine labor. Taken together, her well-reasoned analysis of the record is

supported by substantial evidence.

       Finally, as required by 20 C.F.R. § 404.1520(a)(4)(v), the ALJ found other jobs exist

in significant numbers in the national economy that Katz could perform, based on his age,

education, work experience, and the RFC analysis from step four. Katz attacks this finding



       2
         The ALJ found no restriction on daily activities, despite Dr. Conneran’s finding of
a mild restriction. But this disparity is immaterial, as a mild restriction would not satisfy
the test either.
                                             5
on multiple fronts. First, he asserts that he could not perform any work during the relevant

period. But he can point to no corroborating medical report from that time. Second, he

argues that the ALJ should have credited a 2015 report by Dr. Williamson that Katz was

totally disabled during the relevant period. But as the District Court identified, that report

hinges on second-hand information, and the ALJ was within her discretion to reject that

conclusion. Third, Katz argues that a hypothetical posed to a vocational expert during the

proceedings was faulty. But his argument is simply a rehash of his argument at step four—

a disagreement over the ALJ’s determination of his RFC. And finally, he argues that the

vocational expert relied on outdated scholarship. But no precedent supports this argument.

       All in all, there is substantial evidence that Katz cannot meet the disability

requirements for the relevant period. The District Court correctly denied Katz’s application

for disability insurance benefits, because the ALJ’s decision was grounded in substantial

evidence.

       B. Katz Was Not Denied a Full and Fair Hearing

       Katz claims the ALJ impermissibly rushed his hearing to make a later appointment.

While the ALJ twice commented that she had another engagement later that afternoon, both

Katz and a vocational expert testified without limitation. Moreover, Katz’s counsel said

that he had no additional evidence and no further questions. So the hearing was not hurried

to conclusion.

       C. Katz May Not Introduce Additional Evidence

       Katz offers additional documents to rebut the ALJ’s findings. Yet remand is

appropriate only if Katz can show, for example, there was good cause for the delay in
                                              6
presenting them. 42 U.S.C. § 405(g). He cannot. Some documents were authored after the

administrative hearing, and Katz does not show why they could not have been prepared

and presented earlier. Others were in Katz’s possession at the time of the hearing, but

inaccessible because of his tendency to hoard. We agree with the District Court that this is

insufficient for Katz to show “good cause” for the delay. Remand is therefore

inappropriate.

                                    III. CONCLUSION

       The District Court properly found the ALJ’s findings were supported by substantial

evidence, and Katz received a full and fair hearing. For those reasons, we will affirm.




                                             7